Citation Nr: 1022760	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-13 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a bone disorder 
other than polyarthritis/polyarthralgias.

3.  Entitlement to service connection for a urinary tract 
disorder other than prostate cancer.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
cardiovascular disorder, claimed due to tobacco use.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
respiratory disorder, claimed due to tobacco use.  

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis/arthralgias of multiple joints, to include the 
cervical spine.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to direct service connection 
for a left shoulder disorder.

8.  Entitlement to secondary service connection for a left 
shoulder disorder.

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left arm nerve disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 5, 
1953 to October 5, 1956, and from August 1, 1958 to December 
31, 1982. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In connection with his appeal the Veteran testified at a 
videoconference hearing in April 2010, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2009).  A transcript 
of the hearing is associated with the claims file.

Subsequent to the most recent supplemental statement of the 
case, the Veteran submitted additional medical evidence 
accompanied by a waiver of his right to have that evidence 
initially considered by the RO.  

The Board notes that several of the claims filed by the 
Veteran overlap with in symptomatology and history with other 
claims decided elsewhere, and not currently on appeal.  For 
the sake of clarity, the Board has recharacterized the claim 
for service connection for a bone disorder as excluding the 
previously denied claims involving the cervical spine and 
polyarthralgias, as a bone disorder was not included in the 
prior claim.  The Board has also characterized the claim for 
a spine disorder as specifically addressing the lumbar spine, 
as a claim regarding the cervical spine is the subject of a 
previous final decision, which did not address the lumbar 
spine.  In addition, as a claim for service connection for a 
left shoulder disability was not previously considered on a 
secondary basis, the Board has characterized that issue as 
not involving a predicate determination as to whether new and 
material evidence has been received.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The applications to reopen claims for service connection for 
cardiovascular and respiratory disorders, poly-
arthritis/arthralgias, a left shoulder disorder on a direct 
basis, and a left arm nerve disorder, as well as the claims 
for service connection for a urinary tract disorder, and a 
left shoulder disorder on a secondary basis, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Claims for service connection for residuals of a 
gastrointestinal bleed, posttraumatic stress disorder, a 
right shoulder disorder, to include tendonitis, and a 
thoracic spine disorder, have been raised by the record 
(January 2004, September 2006 statements), but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), and 
are not necessarily included in the claim regarding 
polyarthritis/arthralgias.  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was noted 
in service, and currently. 

2.  The Veteran does not have an identified bone disability 
other than polyarthritis/polyarthralgias. 


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A bone disorder other than polyarthritis/polyarthralgias 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claim for service 
connection for degenerative joint disease of the lumbar 
spine, that claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

Regarding the remaining claim being decided here, under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In an October 2003 pre-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The appellant has substantiated his status as a Veteran.  
Although he was never notified of the other elements of 
Dingess notice, including the disability-rating and 
effective-date elements of his claims, there is no prejudice 
resulting from this omission.  Because the Board is denying 
the claim for service connection for a bone disability, no 
disability ratings or effective dates will be assigned.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained partial service treatment records, 
and all of the identified post-service private and VA 
treatment records.  The RO requested the Veteran's service 
treatment records from 1953 to 1962 from the National 
Personnel Records Center (NPRC), but the NPRC indicated that 
the records were missing and could not be located.  In these 
circumstances, VA's duties to assist, to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

During the hearing, the need to submit additional evidence 
was discussed and the file was left open for 30 days in order 
to supplement the record.  Such actions supplement the VCAA 
and comply with 38 C.F.R. § 3.103 (2009).

The Veteran has not been provided with a VA examination as to 
the etiology of his claimed bone disorder.  Under the VCAA, 
VA must provide an examination when there is competent 
evidence of a disability (or persistent or recurrent symptoms 
of a disability) that may be associated with an in-service 
event, injury, or disease, but there is insufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service, and the threshold for 
finding that the disability (or symptoms of a disability) may 
be associated with service is low.  McLendon, 20 Vet. App. at 
83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  
Here, no examination was required because the Veteran has 
never identified the nature of any symptomatology or 
disability associated with the claimed bone disorder, or how 
such claim differs from his claims of arthritis.  Moreover, 
the in-service and post-service medical evidence does not 
refer to a bone disorder.  Without evidence of a current 
disability or identification of current symptomatology, and 
without evidence of a disease or injury in service that may 
be related to such disability or symptomatology, a VA 
examination and opinion are not necessary.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regarding the claimed lumbar spine disability, service 
treatment records reflect normal findings for the spine on 
examination in November 1961, September 1967, March 1973, and 
February 1977.  A rheumatology consultation in May 1980 
reveals a diagnosis of low back pain, probably due to 
degenerative joint disease.  An orthopedic consultation in 
September 1980 reveals a finding of mild osteophytes shown on 
x-ray.  On examination in September 1980, moderate limitation 
of motion of the lumbar spine was noted.  The examiner found 
that this was probably due to early osteoarthritis.  On 
examination for discharge in November 1982, the Veteran was 
found to have a history of polyarthralgias of the back.  

After service, VA outpatient records reveal an x-ray report 
in July 2000 showing severe degenerative joint disease and 
degenerative disc disease of the lumbar spine.  An x-ray 
report in August 2003, shows osteophytes in the lumbosacral 
spine.  Although the initial post-service VA examination in 
April 1983 includes the examiner's finding that he doubted 
the in-service diagnosis of degenerative joint disease, the 
x-rays he cited did not include an x-ray of the lumbar spine.  
The Board therefore accords his opinion little probative 
weight.  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b). 

Here, the Veteran clearly had onset of degenerative joint 
disease of the lumbar spine in service, diagnosed as such.  
Post-service evidence confirms that he still has the same 
diagnosis during the period of his current claim.  As a 
chronic disability of the lumbar spine was noted in service, 
and currently, service connection is in order on that basis.  

Regarding the claimed bone disability, service treatment 
records do not refer to a bone injury or disease.  Post-
service treatment records likewise do not refer to a bone 
disability.  The Veteran is competent to describe any 
observable symptoms of a bone disability, as well as the 
symptoms of in-service injury or disease; however, he has not 
done so.  The Veteran's representative noted at the hearing 
that the Veteran had findings of demineralization of the 
humerus.  However, this is a clinical finding, not a 
diagnosis of a disability.  Neither the Veteran nor his 
representative has identified any symptomatology or 
functional impairment that can be attributed to such clinical 
finding, and the medical evidence does not identify such 
symptomatology or impairment.  

The Board recognizes that the Court has held that the 
presence of a disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Hence, where the 
evidence does not support a finding of current disability 
upon which to predicate a grant of service connection, there 
can be no valid claim for that benefit.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

As established by the Court, the definition comports with the 
everyday understanding of disability, which is defined as an 
"inability to pursue an occupation because of physical or 
mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

To the extent that the Veteran is referring to arthritis or 
arthralgias as a bone disability, such claim remains active 
and will be addressed following the remand below.  

It is the Veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite a VCAA letter which specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. 
§ 5103A, the Veteran has not done so.  The Court has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that, as there is no current disability, a 
discussion of the combat rule, and the diseases presumed due 
to herbicide exposure is not necessary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1154(b), 38 C.F.R. §§ 3.304(d), 3.307, 
3.309 (2009).

As there is no disease or injury in service, and no current 
disability or symptomatology that has been identified in the 
medical evidence, or that has been identified by the Veteran, 
service connection for a bone disorder other than 
polyarthritis/polyarthralgias is not in order.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.

Service connection for a bone disorder other than 
polyarthritis/polyarthralgias is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in the context of an application to reopen, VCAA notice 
(1) must notify a claimant of the evidence and information 
that is necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Id. at 11-12.  The Court elaborated that VA is 
required, in response to an application to reopen, to look at 
the bases for the denial in the prior decision and send a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.

Although, the October 2003 letter informed the Veteran of the 
claims that were previously denied, and of the definition of 
new and material evidence, it did not inform the Veteran of 
the type of evidence that would be considered new and 
material with respect to those claims.  

Regarding the claim for service connection for a urinary 
tract disorder other than prostate cancer, the Board notes 
that prostate cancer was first diagnosed in August 2006, and 
service connection has been established effective August 22, 
2006, based on the Veteran's presumed exposure to herbicides 
in Vietnam.  However, VA outpatient records from September 
2003 show a diagnosis of benign prostatic hypertrophy (BPH), 
with symptoms of slow urinary flow, hesitancy, and nocturia.  
While the Veteran was afforded a VA examination for the 
urinary tract in April 2009, there is currently no opinion of 
record addressing whether the diagnosis of BPH in 2003 is 
related to, or a precursor of, the later diagnosed prostate 
cancer.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and establishes that the claimed 
disability or symptoms may be associated with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

Here, an opinion is necessary, as the evidence establishes a 
diagnosis of a urinary tract disorder that may be associated 
with the service-connected prostate cancer.  

In light of the grant of service connection for degenerative 
joint disease of the lumbar spine, the AOJ must determine 
whether there is left shoulder arthritis and whether there is 
a relationship to the service-connected generalized process 
affecting the lumbar spine.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA 
notification letter that contains the 
information required by Kent for the 
issues of whether the Veteran has 
submitted new and material evidence to 
reopen previously denied claims for 
service connection for cardiovascular and 
respiratory disorders, poly-
arthritis/arthralgias, a left shoulder 
orthopedic disorder, and a left shoulder 
nerve disorder.  

The letter should include what constitutes 
new and material evidence to reopen each 
claim as determined by the evidence of 
record at the time of the previous final 
denial, as well as the evidence and 
information necessary to establish 
entitlement to the underlying claim for 
the benefit sought.  

For each of the Veteran's claimed 
disabilities, the letter should describe 
what evidence would be necessary to 
substantiate the element or elements 
required to establish the underlying 
claims that were found insufficient in the 
previous denials.

2.  Afford the Veteran a VA examination to 
determine the nature and etiology of the 
claimed urinary tract disorder other than 
prostate cancer.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.  

Based upon the examination results and the 
review of the claims file, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the BPH diagnosed in 
2003, or any other urinary tract disorder 
other than prostate cancer is related to, 
or a precursor of, the service-connected 
prostate cancer.  The supporting rationale 
for all opinions expressed must also be 
provided.

3.  Afford the Veteran a VA examination to 
determine the nature and etiology of the 
claimed arthritis of the left shoulder.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the examination results and the 
review of the claims file, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran has arthritis 
of the left shoulder, and that such 
arthritis is related to the service-
connected generalized process affecting 
the lumbar spine.  The supporting 
rationale for all opinions expressed must 
also be provided.

4.  Readjudicate the remanded claims.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


